
	
		III
		112th CONGRESS
		2d Session
		S. RES. 497
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2012
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Los Angeles Kings on
		  winning the 2012 Stanley Cup Championship.
	
	
		Whereas, on June 11, 2012, the Los Angeles Kings were
			 crowned National Hockey League champions after defeating the New Jersey Devils
			 by a score of 6-1 in Game 6 of the 2012 Stanley Cup Finals;
		Whereas this is the first Stanley Cup title that the Los
			 Angeles Kings have won since the team entered the National Hockey League in
			 1967;
		Whereas the Los Angeles Kings are the first
			 8th seeded playoff team to win the Stanley
			 Cup;
		Whereas the Los Angeles Kings never allowed an opposing
			 team with a higher seed or home-ice advantage to intimidate them;
		Whereas, en route to their first Stanley Cup appearance
			 since 1993, the Los Angeles Kings quickly dispatched the defending Western
			 Conference Champions, the Vancouver Canucks, dominated the upstart St. Louis
			 Blues, and defeated the Phoenix Coyotes, who were the Pacific Division
			 Champions;
		Whereas Los Angeles Kings forward Dustin Brown is the
			 first American team captain of a Stanley Cup champion since 1999;
		Whereas Los Angeles Kings goalie Jonathan Quick performed
			 admirably in each playoff game, totaling 125 saves and maintaining a .946 save
			 percentage during the Stanley Cup Finals, and winning the Conn Smythe Trophy,
			 which is awarded to the player considered most valuable to his team during the
			 Stanley Cup Playoffs;
		Whereas each of the 26 players on the Los Angeles Kings
			 playoff roster should receive recognition, including Most Valuable Player of
			 the Stanley Cup Playoffs Jonathan Quick, team captain Dustin Brown, Jonathan
			 Bernier, Jeff Carter, Kyle Clifford, Drew Doughty, David Drewiske, Colin
			 Fraser, Simon Gagne, Matt Greene, Dwight King, Anze Kopitar, Trevor Lewis,
			 Andrei Loktionov, Alec Martinez, Willie Mitchell, Jordan Nolan, Scott Parse,
			 Dustin Penner, Mike Richards, Brad Richardson, Rob Scuderi, Jarret Stoll, Slava
			 Voynov, Kevin Westgarth, and Justin Williams; and
		Whereas team owners Philip Anschutz and Edward Roski,
			 General Manager Dean Lombardi, and head coach Darryl Sutter admirably assembled
			 the team that comprised the 2012 Los Angeles Kings and led them through one
			 dominant performance after another in the 2012 Stanley Cup Playoffs: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Los Angeles Kings on winning the 2012 Stanley Cup Championship; and
			(2)commends the Los
			 Angeles Kings fans in California and across the Nation for showing the team
			 support throughout its 45-year history.
			
